Title: To Thomas Jefferson from Peter Hughes, 26 February 1803
From: Hughes, Peter
To: Jefferson, Thomas


          
            Sir,
            State of New York Coy: of CayugaOvid, Februy: 26. 1803.
          
          I am induced from a Principle of filial Duty to say that I am the Son of the late Col. Hugh Hughes of this State who served under the United States as Dy Qr Master General in this State & who failed in getting his Pay of Congress for his Services during the War, which were zealously & disinterestedly performed for Sir, had not that been the Case he would not have left my Mother & five Sisters two of whom are Widows & three single in a pennyless State.—Nor would I ever have troubled you Sir, on this Occasion, were it in my Power to afford the necessary Relief without sacraficing my little Property which I have earned by Industry part of which has gone to the Support of my Parents during the Life of my Father.
          It is true Governor Clinton on his accession to Office presented me with the Sheriffalty of this County, but which as the County is new is very unproductive & great Responsibilty Attached to it & my Farm is small & New—I must confess I feel Chagrined at seeing a Foreigner enjoying the Sweets of an Office in this Country who knew nothing of him in the Day of her Adversity, while those who have borne the Heat of the Day are in modest Silence labo[ring] for a Living at an humble distance from Honours and Office—I mean the Office in the Customs of the City of New York lately enjoyed by Col. B. Walker but now Sir by an Englishman.—Sir, I do not ask any Thing on own Merit, altho’ I served in the three northern Campaigns, one against Quebec & the second two in General Gates’s Family (at his Invitation) this is well known to Genl Van Cortlandt now in Congress who can as would Govr Clinton & Genl Gates give every just recommendation if necessary.—I have the more fully to convince you Sir, of the Truth of my preceding Remarks & the Justice with which I have called for your Attention Sir, enclosed a Letter from my Mother now in the 78th Year of her Age & who has nothing to Support her save the Labours of her Children.—If it is consistent with the Honor of your Administration Sir, to enable me by conferring the Appointment alluded to to Yield That Comfort & Support to my venerable & afflicted Parent, you will also add a great Consolation to a Son,
          Who is with great Respect Your Well Wisher
          
            Peter Hughes
          
        